Citation Nr: 0805085	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-09 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial rating for chronic 
lumbar strain, evaluated as 10 percent disabling until June 
20, 2006, and 20 percent thereafter.  

2.  Entitlement to an initial evaluation in excess of 
10 percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 2000 to July 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Manchester, New 
Hampshire, Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran moved after that decision and the 
case is now under the jurisdiction of the Philadelphia, 
Pennsylvania RO.  His state representative from New Hampshire 
has made a written presentation in this case, so the Board 
may proceed with consideration of the case.

During the course of the appeal the veteran perfected appeals 
for the issues of entitlement to service connection for a 
stomach disorder, a heart murmur, and sore throats, and 
entitlement to an increased evaluation for chronic allergies, 
asthma, right carpal tunnel syndrome, and bilateral thoracic 
outlet syndrome (TOS).  In April 2005, the veteran withdrew 
her appeals regarding right carpal tunnel syndrome and TOS.  
In May 2006, she withdrew her appeals regarding a heart 
murmur, sore throats, chronic allergies, and asthma.  

The veteran was granted service connection for gastritis, 
duodenitis, and esophagitis (claimed as stomach condition) by 
a February 2007 rating decision.  In November 2007, the 
veteran stated that she had new evidence in her medical 
record to support her appeal for "stomach condition."  She 
further stated that she was withdrawing her request for a 
video conference and Board hearing, but that she wanted the 
Board to "consider [her] case of stomach condition" with 
the new evidence and without her appearance.  It is unclear 
to the Board whether this statement is meant to constitute a 
notice of disagreement as to the disability evaluation 
assigned for gastritis, duodenitis, and esophagitis or she is 
starting a different claim.  The veteran is therefore asked 
to specifically identify her intent to the RO. 

In April 2005, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  A transcript of 
that hearing has been associated with the claims file.  The 
veteran originally requested a video conference hearing 
before a Member of the Board; however, in a November 2007 
statement she withdrew her request for a hearing. 


FINDINGS OF FACT

1.  Chronic lumbar strain has throughout the appeal period 
been primarily manifested by pain and no more than moderate 
limitation of motion of the thoracolumbar spine.  Significant 
neurological deficits and ankylosis are not shown.  

2.  Migraine headaches have throughout the appeal period been 
primarily manifested by weekly migraine headaches associated 
with symptoms of light sensitivity, nausea, and severe 
pulsating pain.  Very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability are not shown.  


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the veteran, 
the criteria for an evaluation of 20 percent, but no more, 
from July 26, 2003, for chronic lumbar strain, have been met; 
the criteria for an evaluation in excess of 20 percent for 
chronic lumbar strain have not been met at anytime throughout 
the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45 (2007), 4.71a, Diagnostic 
Codes (DCs), 5292, 5295 (2003), 5235 through 5243 (2007).

2.  With reasonable doubt resolved in favor of the veteran, 
the criteria for an initial evaluation of 30 percent, but no 
more, for migraine headaches has been met; the criteria for 
an evaluation in excess of 30 percent for migraine headaches 
has not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7 (2007), 4.124a, DC 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

Here, the VCAA duty to notify was partly satisfied by way of 
letters sent to the veteran in August and November 2003.  
These letters informed the veteran of what evidence was 
required to substantiate the claims for service connection 
and of her and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in her possession to the AOJ.

This appeal stems from original grants of service connection, 
in December 2003; and the August and November 2003 
notification letters did not include any information 
pertaining to the evidence necessary to substantiate the 
claims for higher initial evaluations.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
defect was cured by actual knowledge on the part of the 
veteran.  The December 2003 rating decision itself contained 
an explanation of the medical evidence relied upon for the 
assignment of the ratings, and the application of the medical 
findings to the relevant legal authority.  The November 2004 
and December 2004 statements of the case included citation to 
and an explanation of the application of the potentially 
relevant regulations including, respectively, 38 C.F.R. 
§ 4.124a, DC 8100, and 38 C.F.R. § 4.71a, DCs 5235 through 
5243, which are used for rating migraines and injuries of the 
spine.  The veteran was also told what evidence was 
considered in determining disability ratings in a March 2006 
letter.  At the veteran's April 2005 personal hearing she 
testified about the current level of disability associated 
with her service connected disabilities, and also stated that 
her chronic lumbar strain continued to get worse.  The 
veteran has shown through her statements that she is aware of 
exactly what the medical evidence needs to show to warrant 
higher ratings.  For these reasons, the Board finds that the 
veteran has not been prejudiced by any notice error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The August and November 2003 notification 
letters did not include notice as to the last two elements; 
however, the Board finds no prejudice to the veteran.  See 
Bernard, 4 Vet. App. 384.  The veteran is appealing the 
degrees of disability, demonstrating that she has actual 
knowledge of this element.  This decision grants increases 
for both disabilities effective the day following the 
veteran's separation from active service, which is the 
earliest effective date allowed by law.  See 38 C.F.R. 
§ 3.400(b)(2)(i).  As such, any notice error regarding 
effective dates is rendered moot.  Furthermore, the veteran 
was given notice as to degrees of disability and effective 
dates in a March 2006 letter, sent the same month the Court 
decided Dingess/Hartman.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
hearing transcripts, and service treatment records.  There is 
no indication that any other treatment records exist that 
should be requested, or that any pertinent evidence has not 
been received.  VA examinations were provided in connection 
with these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Ratings

The veteran asserts that her chronic lumbar strain and 
migraine headaches have continually been worse than evaluated 
by VA.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of initial ratings following initial 
awards of service connection, VA must address all evidence 
that was of record from the date of the filing of the claim 
on which service connection was granted (or from other 
applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  Accordingly, separate ratings may 
be assigned (at the time of the initial rating) for separate 
periods of time based on the facts found.  Id.  This practice 
is known as "staged" ratings.  The Board acknowledges that 
in cases where entitlement to compensation has already been 
established a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the veteran should be entitled to a 20 percent rating for 
chronic lumbar strain and a 30 percent rating for migraine 
headaches, but no more, from July 26, 2003; however, the 
preponderance of the evidence is against a finding that the 
veteran warrants evaluations in excess of 20 percent for 
chronic lumbar strain and 30 percent for migraine headaches 
at any time during the appeal period

A.  Lumbar Strain

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

The criteria for evaluating diseases or injuries of the spine 
under 38 C.F.R. § 4.71a were amended effective September 26, 
2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process is concluded, VA must apply 
the regulatory version that is more favorable to the veteran.  
Therefore, the Board must evaluate the veteran's claim under 
both the former criteria in the VA schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to her claim, if 
indeed one is more favorable than the other.  The Board will 
lay out the former criteria and the amended criteria for the 
benefit of comparing the criteria.

Under the provisions of DC 5292, in effect before 
September 26, 2003, a 10 percent rating is warranted for 
slight limitation of motion of the lumbar spine.  A 
20 percent evaluation is assigned for moderate limitation of 
motion of the lumbar spine.  The highest rating allowable 
pursuant to this diagnostic code, 40 percent, will be awarded 
upon evidence of severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, DC 5292 (2003).  

Under DC 5295, in effect before September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation when 
manifested by slight subjective symptoms only.  A 10 percent 
rating is assigned when there is characteristic pain on 
motion.  A 20 percent evaluation requires evidence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  The highest 
rating allowable under this diagnostic code, 40 percent, will 
be awarded with evidence of a listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
DC 5295 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  According to the new law, DC 5235 
(vertebral fracture or dislocation), DC 5236 (sacroiliac 
injury and weakness), DC 5237 (lumbosacral or cervical 
strain), DC 5238 (spinal stenosis), DC 5239 
(spondylolisthesis or segmental instability), DC 5240 
(ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 
(degenerative arthritis of the spine) (see also, DC 5003), 
DC 5243 (intervertebral disc syndrome) are evaluated under 
the following general rating formula for diseases and 
injuries of the spine (unless intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), in relevant 
parts:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of 
more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, DCs 5235-5243 (in effect from 
September 26, 2003).  

The Board notes that the veteran is not service connected for 
intervertebral disc syndrome or residuals of a fractured 
vertebra.  Degenerative arthritis has not been shown by X-ray 
findings.  Accordingly, DCs 5003, 5285, 5243, and 5293 are 
not for application.  See 38 C.F.R. § 4.71a, DCs, 5285, 5293 
(2003), 5003, 5243 (2007).   

The veteran is currently assigned a 10 percent disability 
evaluation for chronic lumbar strain from July 26, 2003 until 
June 20, 2006.  The veteran was afforded a VA examination in 
November 2003, at which time it was reported that she had 
forward flexion of the thoracolumbar spine to 50 degrees.  
The examiner noted that the veteran's symptoms were 
"somewhat exaggerated" by her pregnancy at the time.  Prior 
to this examination, in April 2003, service treatment records 
show that the veteran had forward flexion limited by pain to 
45 degrees.  An August 2004 VA physical therapy consultation 
note states that regarding lumbar flexion the veteran could 
reach her fingertips to her knees but that she flexed with 
flat lumbar lordosis.  The Board notes that the starting date 
for the currently assigned 20 percent evaluation was based on 
a July 20, 2006 physical therapy consultation note that 
states essentially the same thing, that the veteran could 
reach her fingertips to her patellas.  While some medical 
records may show more favorable ranges of motion, with 
resolution of reasonable doubt resolved in the favor of the 
veteran, the Board finds that the veteran's disability more 
closely resembles moderate limitation of motion of the lumbar 
spine for the entire period.  As such, a 20 percent 
evaluation is warranted.  See 38 C.F.R. §§ 4.7, 4.71a, 
DC 5292 (2003).   As discussed below, the veteran's 
disability does not warrant an evaluation in excess of 
20 percent. 

For the veteran to warrant a disability evaluation in excess 
of 20 percent for chronic lumbar strain the evidence would 
have to show severe limitation of motion of the lumbar spine; 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or, favorable ankylosis of the entire thoracolumbar 
spine; significant neurological deficit; or a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  See 
38 C.F.R. § 4.71a, DCs 5292, 5295 (2003), 5235 through 5243 
(2007).   

The veteran's service treatment records show multiple 
complaints of low back pain.  A November 2002 x-ray 
reportedly showed scoliosis, although later magnetic 
resonance imaging (MRI) and x-rays reportedly revealed a 
normal spine.  An August 2003 treatment report shows forward 
flexion limited by pain to 45 degrees.  

After service, the veteran was afforded 3 VA examinations for 
her chronic lumbar strain, and sought treatment for this 
disability at VA medical facilities on multiple occasions.  
These records are against a finding that the veteran warrants 
a disability rating in excess of 20 percent for chronic 
lumbar strain.  

The veteran was afforded a VA examination in November 2003.  
At this examination she reported having steady low back pain.  
On physical examination forward flexion of the thoracolumbar 
spine was to 50 degrees.  The examiner stated that there was 
no scoliosis noted, and that true spasm could not be detected 
at that time.  There did appear to be a mild step-off 
deformity at the L4-5 region and a slight exaggeration of the 
lumbar lordosis.  There was pain present pretty much 
throughout flexion and also on other ranges of motion.  
Reflexes were present and full at the knees and ankles, and 
there was no sensory disturbance, loss of strength, atrophy, 
or muscle weakness in either lower extremity.  The diagnosis 
was chronic lumbar strain with no signs of radiculopathy.  
The examiner noted that the veteran's symptoms were somewhat 
exaggerated at that time by her pregnancy.  

The veteran next had a VA examination in December 2004.  At 
that examination she reported having low back pain, and daily 
numbness and paresthesias.  On physical examination forward 
flexion of the thoracolumbar spine was to 90 degrees, and the 
examiner noted that there was no additional loss of motion on 
repetitive use of the joint due to pain, fatigue, weakness, 
or lack of endurance.  The examiner stated that the veteran 
did not have lumbar lordosis or some other common abnormal 
spinal curvatures, and that the veteran did not have 
ankylosis of the thoracolumbar spine.  The examination report 
showed normal detailed motor, sensory and reflex 
examinations.  The diagnosis was lumbar strain.

The veteran was given a third VA examination in February 
2007.  At that examination she again reported constant low 
back pain, and a history of paresthesias.  The veteran also 
stated that she felt she had a 100 percent loss of functional 
ability and range of motion during flare-ups.  The Board 
notes that generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 
38 C.F.R. § 4.1.  Also, there is no competent medical 
evidence supporting the veteran's assertion that she has a 
total loss of function during flare-ups.  On physical 
examination forward flexion of the thoracolumbar spine was to 
60 degrees, and the examiner noted that there was no 
additional loss of motion on repetitive use of the joint.  
The veteran's posture and gait were noted as normal and the 
examiner stated that the veteran's spine had symmetry in 
appearance.  The examination report showed normal detailed 
motor, sensory and reflex examinations.  The diagnosis was 
sacroiliac dysfunction.

The VA treatment records show multiple complaints of low back 
pain.  Physical therapy consultation notes from August 2004 
and July 2006 report that the veteran could reach her 
fingertips to her knees.

The competent medical evidence of record does not show 
favorable ankylosis of the entire thoracolumbar spine.  In 
fact, the medical evidence shows that the veteran has motion 
in her thoracolumbar spine and at least one VA examiner has 
specifically stated that the veteran does not have ankylosis.  
Also not shown is a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Considering limitation of motion, the competent medical 
evidence of record does not show severe limitation of motion 
of the lumbar spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less as would be needed for an 
evaluation in excess of 20 percent based on limitation of 
motion.  See 38 C.F.R. § 4.71a, DCs 5292 (2003), 5235 through 
5243 (2007).  The medical evidence shows limitation of 
forward flexion to anywhere from 45 to 60 degrees after 
considering the effects of pain on motion.  At her most 
recent VA examination the veteran had flexion of her 
thoraolumbar spine to 60 degrees, extension to 15 degrees, 
right lateral flexion to 25 degrees, left lateral flexion to 
20 degrees, and right and left lateral rotation to 15 
degrees.  The Board does not associate these ranges with 
"severe" limitation of motion.  As such, an evaluation in 
excess of 20 percent is not warranted based on limitation of 
motion.  See id.

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning a rating in excess of 20 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  There is 
no question in this case that pain is a component of the 
veteran's disability.  Nevertheless, the Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected chronic lumbar strain are contemplated in 
the 20 percent rating currently assigned.  There is no 
indication that pain, weakness, fatigability, or 
incoordination, due to chronic lumbar strain, causes 
functional loss greater than that contemplated by the 
20 percent evaluation.  See 38 C.F.R. § 4.40; DeLuca, supra.  
In fact, in December 2004 a VA examiner specifically noted 
that there was no additional loss of motion on repetitive use 
of the joint due to pain, fatigue, weakness, or lack of 
endurance, and in February 2007 a VA examiner noted that 
there was no additional loss of motion on repetitive use of 
the joint.

The Board has also considered whether the veteran warrants a 
separate evaluation for any neurological manifestations; 
however, no significant neurological defects attributable to 
the veteran's chronic lumbar strain are shown by the 
competent medical evidence of record.  In fact, multiple 
records show no motor, sensory, or any other neurological 
deficits, including service treatment records, VA treatment 
records and VA examination reports.  For example, a November 
2003 VA examination report specifically states that there 
were no signs of radiculopathy at that time, a May 2004 VA 
rheumatology consultation report states that no neurologic 
signs were revealed on physical examination, and a  February 
2007 VA examination report shows normal detailed motor, 
sensory and reflex examinations.  The Board notes that the 
veteran is currently service connected for bilateral thoracic 
outlet syndrome.   

B. Migraine Headaches

According to 38 C.F.R. § 4.124a, DC 8100, a 50 percent 
evaluation is assigned for migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent evaluation is 
assigned for migraines with characteristic prostrating 
attacks occurring on an average once a month over last 
several months.  A 10 percent evaluation is assigned for 
migraines with characteristic prostrating attacks averaging 
one in 2 months over last several months.  A noncompensable 
evaluation is assigned for migraines with less frequent 
attacks.  

Service treatment records show that while in service the 
veteran complained of having headaches on multiple occasions.  
She was diagnosed with having migraine headaches.  On a May 
2003 report of medical history the veteran indicated that she 
had frequent or severe headaches.  She explained that she got 
migraines on an almost daily basis that often would not 
reside with medication.  

A November 2003 VA examination report states that the veteran 
reported that while her headaches were quite severe in the 
military, since she had been discharged from the military her 
headaches had pretty much subsided and were infrequent.  The 
Board notes that at the time of that examination the veteran 
was pregnant, and that at her April 2005 personal hearing the 
veteran testified that her migraines do go away when she is 
pregnant.  

VA treatment records show multiple, varying complaints 
regarding headaches.  For example, in July 2004 the veteran 
reported having 3 to 4 headaches a week, in November 2004 she 
went to the emergency room for one of her headaches, and in 
February 2005 she reported having no migraines since her last 
visit, which appears to be in January 2005.  At a VA 
neurology consultation the next month, the veteran reported 
having 2 headaches a week without visual changes except for 
light sensitivity.  

At the veteran's April 2005 personal hearing, she testified 
that when she has a bad headache she needs to go into a dark 
room, take medication and sleep.  She stated that in a good 
month she has to do this 3 times, and in a bad month she has 
to do this 2 or 3 times a week.  This information is 
supported by statements from an Advanced Registered Nurse 
Practitioner (ARNP) who treats the veteran at a VA primary 
care clinic.  

The veteran's claims folders contain 2 letters from one of 
her primary care providers, a VA ARNP.  In an October 2005 
letter, the ARNP states that the veteran's migraine headaches 
are characterized by light and noise sensitivity, pulsating 
pain, loss of appetite and nausea.  She relays that the 
veteran gets these headaches 2 to 4 times weekly, and that 
medications are often successful in treating these headaches 
if the veteran can rest in a dark, quiet room.  More serious 
migraines have been treated with injections.  In an August 
2006 letter, she states that the veteran currently takes 
preventative medication for her headaches, and that while the 
headaches have decreased in frequency the veteran is 
experiencing medication side effects of sedation.  According 
to the ARNP, off the medication the veteran experiences 
frequent prostrating migraines associated with classic 
symptoms of light sensitivity, nausea, and severe pulsating 
pain.  When they occur the veteran copes by resting for 
several hours in a darkened room.  She further explains that 
even on medication the veteran experiences these headaches 
perhaps once weekly, and that they require another rescue 
medication which also induces sedation.  This condition 
reportedly impacts the veteran's potential employment.

The competent medical evidence of record shows that the 
veteran has migraines with characteristic prostrating attacks 
occurring on an average of at least once a month over last 
several months.  As such, the veteran is entitled to a 
30 percent evaluation for migraine headaches.  See 38 C.F.R. 
§ 4.124a, DC 8100.  However, the disability picture more 
nearly approximates the criteria required for that rating 
than for the higher rating of 50 percent, which requires very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  See id.  
Accordingly, the Board finds that an evaluation in excess of 
30 percent for migraine headaches is not warranted.  See 
38 C.F.R. § 4.7.   

C. Conclusion

The veteran is competent to report her symptoms.  To the 
extent that the veteran has asserted that she warrants more 
than a 20 percent evaluation for chronic lumbar strain and 
more than a 30 percent evaluation for migraine headaches, the 
Board finds that the preponderance of the evidence does not 
support her contentions, for all the reasons stated above.  
The Board is responsible for weighing all of the evidence and 
finds that the preponderance of it is against an initial 
evaluation in excess of 20 percent for chronic lumbar strain 
and an initial evaluation in excess of 30 percent for 
migraine headaches, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.  The Board finds no basis upon 
which to predicate assignment of "staged" ratings.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 20 percent evaluation for chronic 
lumbar strain and the 30 percent evaluation for migraine 
headaches are clearly contemplated in the Schedule and that 
the veteran's service-connected disabilities are not so 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria. 







	(CONTINUED ON NEXT PAGE)






ORDER

An initial evaluation of 20 percent, but no more, for chronic 
lumbar strain is allowed; to this extent the appeal is 
granted.  

An initial evaluation of 30 percent, but no more, for 
migraine headaches is allowed; to this extent the appeal is 
granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


